
	
		III
		110th CONGRESS
		1st Session
		S. RES. 205
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2007
			Ms. Murkowski (for
			 herself, Mr. Whitehouse,
			 Mr. Stevens, Mr. Vitter, Mr.
			 Craig, Mrs. Hutchison,
			 Mr. Crapo, Mr.
			 Baucus, Mr. Leahy,
			 Mr. Lieberman, Mr. Obama, Ms.
			 Landrieu, Mr. Coleman,
			 Mr. Bayh, Mrs.
			 Lincoln, Mr. Schumer,
			 Mr. Thune, and Mr. Domenici) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Designating June 2007 as National
		  Internet Safety Month.
	
	
		Whereas there are more than 1,000,000,000 Internet users
			 worldwide;
		Whereas, in the United States, 35,000,000 children in
			 kindergarten through grade 12 have Internet access;
		Whereas approximately 80 percent of the children of the
			 United States in grades 5 through 12 are online for at least 1 hour per
			 week;
		Whereas approximately 41 percent of students in grades 5
			 through 12 do not share with their parents what they do on the Internet;
		Whereas approximately 24 percent of students in grades 5
			 through 12 have hidden their online activities from their parents;
		Whereas approximately 31 percent of the students in grades
			 5 through 12 have the skill to circumvent Internet filter software;
		Whereas 61 percent of the students admit to using the
			 Internet unsafely or inappropriately;
		Whereas 20 percent of middle school and high school
			 students have met face-to-face with someone they first met online;
		Whereas 23 percent of students know someone who has been
			 bullied online;
		Whereas 56 percent of parents feel that online bullying of
			 children is an issue that needs to be addressed;
		Whereas 47 percent of parents feel that their ability to
			 monitor and shelter their children from inappropriate material on the Internet
			 is limited; and
		Whereas 61 percent of parents want to be more personally
			 involved with Internet safety: Now, therefore, be it
		
	
		That the Senate—
			(1)designates June
			 2007 as National Internet Safety Month;
			(2)recognizes that
			 National Internet Safety Month provides the citizens of the United States with
			 an opportunity to learn more about—
				(A)the dangers of
			 the Internet; and
				(B)the importance of
			 being safe and responsible online;
				(3)commends and
			 recognizes national and community organizations for—
				(A)promoting
			 awareness of the dangers of the Internet; and
				(B)providing
			 information and training that develops critical thinking and decision-making
			 skills that are needed to use the Internet safely; and
				(4)calls on Internet
			 safety organizations, law enforcement, educators, community leaders, parents,
			 and volunteers to increase their efforts to raise the level of awareness for
			 the need for online safety in the United States.
			
